SETTLEMENT AGREEMENT

 

I.             PARTIES AND DATE OF AGREEMENT: This Settlement Agreement
(“Agreement”) is made and entered into on the 31st day of January, 2007 (the
Effective Date) between the following parties: Kelley Communication Company,
Kelley Technologies, LLC, James Michael Kelley and Siena Technologies, Inc.
(formerly known as Network Installation Corp.), collectively referred to herein
as “Kelley”, and Lisa Cox, individually and as Special Administratrix of the
Estate of Stephen L. Cox, collectively referred to herein as “Cox”, and
collectively referred to as the Parties.

 

II.

PURPOSE:

 

Disputes have arisen between the Parties and they have agreed to resolve their
disputes through mediation. This Agreement is intended to settle all rights and
obligations of the Parties.

 

III.         CONSIDERATION AND TERMS: In consideration of the following mutual
promises the parties agree as follows:

 

 

A.

Kelley shall pay to Cox the total cash sum of $90,000.00 on the following terms:

 

 

1.

$30,000.00 payable upon execution of this agreement;

 

2.

$15,000.00 payable January 31, 2008;

 

3.

$15,000.00 payable January 31, 2009;

 

4.

$15,000.00 payable January 31, 2010; and

 

5.

$15,000.00 payable January 31, 2011.



B.           Kelley shall transfer to Cox 280,000 shares of common stock in
SIENA TECHNOLOGIES (the “Common Stock”) on or before March 1, 2007. The shares
shall be transferred in 13 separate certificates matching the schedule set forth
in this paragraph. Siena’s stock transfer agent shall issue the shares to Cox
within 5 business days of the execution of this agreement. Said shares shall be
restricted stock, legended to prohibit the sale of any shares unless (i)
registered pursuant to Section 5 of the Securities Act of 1933, as amended, or
exempt therefrom, and (ii) sold in compliance with the following restrictions on
sale. Cox agrees that she will not, either individually or as Special
Administratrix of the Estate of Stephen L. Cox, directly or indirectly, (1)
offer for sale, sell or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any of the Common Stock, (2) enter
into any swap or other derivatives transaction that transfers to another, in
whole or in part, any of the economic benefits or risks of ownership of the
Common Stock, whether any such transaction described above is to be settled by
delivery of Common Stock or other securities, in cash or otherwise, (3) make any
demand for or exercise any right or cause, or otherwise attempt to cause, to be
filed a registration statement, including any amendments thereto, with respect
to the registration of any Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock or any other securities of Siena
Technologies, Inc. or (4) publicly disclose the intention to do any of the
foregoing, except as otherwise permitted below:

 

1.

100,000 shares may be sold by Cox following the 12-month anniversary of this
Agreement.

 

2.

An additional 15,000 shares may be sold by Cox following the 13-month
anniversary of this Agreement.

 

3.

An additional 15,000 shares may be sold by Cox following the 14-month
anniversary of this Agreement.

 

4.

An additional 15,000 shares may be sold by Cox following the 15-month
anniversary of this Agreement.

 

5.

An additional 15,000 shares may be sold by Cox following the 16-month
anniversary of this Agreement.

 

6.

An additional 15,000 shares may be sold by Cox following the 17-month
anniversary of this Agreement.

 

7.

An additional 15,000 shares may be sold by Cox following the 18-month
anniversary of this Agreement.

 

8.

An additional 15,000 shares may be sold by Cox following the 19-month
anniversary of this Agreement.

 

9.

An additional 15,000 shares may be sold by Cox following the 20-month
anniversary of this Agreement.

 

10.

An additional 15,000 shares may be sold by Cox following the 21-month
anniversary of this Agreement.





 

11.

An additional 15,000 shares may be sold by Cox following the 22-month
anniversary of this Agreement.

 

12.

An additional 15,000 shares may be sold by Cox following the 23-month
anniversary of this Agreement.

 

13.

An additional 15,000 shares may be sold by Cox following the 24-month
anniversary of this Agreement.

 

Any sales of Common Stock pursuant to this Agreement must be made in compliance
with both federal and state securities laws. In furtherance of the foregoing,
Siena Technologies, Inc. and its transfer agent are hereby authorized to decline
to make any transfer of securities if such transfer would constitute a violation
or breach of this Agreement or federal or state securities laws..

 

C.           The Parties agree to dismiss with prejudice all claims and
counterclaims in District Court Case No. A518083.

 

D.           Cox shall draft, execute and file a stipulation to dismiss all
claims and counterclaims with prejudice upon execution of this agreement.

 

IV.         EFFECTIVE DATE: The Effective Date of this Agreement shall be the
date set forth above.

 

V.

FEES AND COSTS: Each party shall bear their own attorneys fees and costs.

 

VI.         ACKNOWLEDGMENT OF THE PARTIES: The Parties acknowledge that each has
either had his attorney review the terms of this Agreement or has had the
opportunity to present this Agreement to their attorney and that each Party
fully understands the terms of this Agreement and that he voluntarily accepts
said terms.

 

VII.       MUTUAL RELEASE: The Parties hereby mutually release and discharge one
another and their respective officers, directors, shareholders, affiliates,
heirs, executors, administrators, successors, assigns, professional
corporations, and anyone claiming through or under them, from any claims,
actions, causes of action, demands, rights, damages, costs, debts, and
controversies of whatever kind, description or nature, which each party hereto
holds against the other, has or claims to have, or at any time heretofore owned,
held, had or claimed to have, or may at any time own, hold or claim to have on
account of, or in any way growing out of, directly or indirectly, any and all
matters, events, occurrences, causes or things whatsoever occurred, done,
omitted or suffered to be done prior to date of this Agreement, known or
unknown, connected with or arising out of or which may hereafter be claimed to
arise out of the Parties’ activities or the matters mentioned herein.





VIII.     MISCELLANEOUS ADDITIONAL PROVISIONS: This Agreement contains the
entire Agreement of the Parties and each Party acknowledges there were no other
oral agreements, representations, warranties or statements of fact made prior to
or at the time of the signing of this Agreement. In the event of any disputes
between the parties arising out of this Agreement, the prevailing Party shall be
allowed reasonable attorney fees and costs incurred in any negotiation,
mediation, arbitration, litigation or any appeal. Each Party whose signature
appears below acknowledges that he has read all of the provisions of the
foregoing Agreement, understands them, has sought independent advice regarding
the legal effect of the provisions herein, and agrees to be bound by said
provisions. This Agreement has been prepared by the joint efforts of all Parties
and shall be interpreted fairly and simply and not strictly for or against
either Party. If any Party to this Agreement is an entity such as a corporation,
limited liability company or limited partnership, the person signing this
Agreement that he or she is authorized and has authority to sign this Agreement
on behalf of the entity.

 

IX.         TIME OF THE ESSENCE: The Parties understand and agree that time is
of the essence with respect to each and every act required by this Agreement.
Failure to perform any provision hereof in strict accordance with the Agreement
shall be deemed a material breach of the Agreement.

 

X.           GOVERNING LAW: This Agreement is executed and intended to be
performed in the State of Nevada, and the laws of Nevada shall govern its
interpretations and effect. Any action to enforce this Agreement shall be
brought before a court of proper jurisdiction located in Clark County, Nevada.

 

XI.         DEFAULT: Kelley’s failure to make any payments, or take any other
required actions, when due shall constitute an event of default after ten days’
written notice is served on Kelley’s attorney and Kelley has failed to cure the
default within that ten day period. Payments and transfers of stock from Kelley
to Cox are due as state above and shall be deemed “not paid when due” if the
same are not received within ten days of giving written notice of the default.
If any amount of payment or transfer of stock due hereunder is deemed “not paid
when due,” the entire unpaid balance, and entire outstanding stock transfers,
shall, at Cox’s option, become immediately due and payable or transferable, as
the case may be.

 

XII.       NOTICES: Any and all notices or demands by any party thereto to any
other party, required or desired to be given hereunder shall be in writing and
shall be validly given or made if served personally, delivered by a nationally
recognized overnight courier services or if deposited in the United States Mail,
certified, return receipt requested, posted prepaid, addressed as follows:





Lisa Cox

7440 W. Verde Way

Las Vegas, Nevada 89149

Kelley Communication Company, Inc.,
Kelley Technologies, LLC, James Michael Kelley, and Network Installation Corp.
(n/k/a Siena Technologies, Inc.)

5625 S. Arville Street, Suite E

Las Vegas, NV 89118-2279

 

With copy to counsel:

 

Aryn M. Fitzwater, Esq.

Haney Woloson & Mullins

1117 S. Rancho Drive

Las Vegas, Nevada 89102

Counsel for Lisa Cox

With copy to counsel:

 

Eric R. Olsen, Esq.

Lee I. Iglody, Esq.

Gordon & Silver, Ltd.

3960 Howard Hughes Parkway, 9th Floor

Las Vegas, Nevada 89169

Counsel for Kelley Communication Company, Inc., Kelley Technologies, LLC, James
Michael Kelley, and Network Installation Corp.

 

XIII.     COUNTERPART SIGNATURES: This Agreement may be executed in
counter-parts, with each constituent part forming the whole. Facsimile copies
shall be deemed originals. The parties shall execute all such further and
additional documents as shall be reasonable, convenient, necessary or desirable
to carry out the provisions of this Agreement.

 

The undersigned have read, understand and agree to all of the terms and
conditions of this Settlement Agreement.

 

Dated this 26th day of February, 2007.

 

By:  /s/ James Michael Kelley

JAMES MICHAEL KELLEY, individually, and for Kelley Communication Company, Kelley
Technologies, LLC

Dated this _______ day of ___________, 2007.

 

By:  /s/ Lisa Cox

LISA COX, individually, and as Special Administratrix of the Estate of Steven L.
Cox

 



 

Dated this _______ day of ___________, 2007.

 

GORDON & SILVER, LTD.

 

By:  

Eric R. Olsen

Nevada Bar No. 3127

Lee I. Iglody

Nevada Bar No. 7757

3960 Howard Hughes Pkwy., 9th Floor

Las Vegas, Nevada 89109

Attorneys for Kelley Communication Company, Inc., Kelley Technologies, LLC,
James Michael Kelley, and Network Installation Corp.

 

Dated this 23rd day of February, 2007.

 

HANEY WOLOSON & MULLINS

 

By:  /s/ Aryn M. Fitzwater (#8802)

THOMAS W. DAVIS, II, ESQ.

Nevada Bar No. 2531

1117 South Rancho Drive

Las Vegas, Nevada 89102

Attorneys for Lisa Cox

Dated this 26 day of February, 2007.

 

By:  /s/ Christopher Pizzo

CHRIS PIZZO for Siena Technologies, formerly known as Network Installation Corp.

 

 

 

 

 